DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the instant application. Claims 1and 16 are amended.
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/28/2022 has been entered.
	
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. Applicant argues that the annotated FIG. 20 of Nakamura that is included in the Advisory Action “show Nakamura’s “first region” as including the terminals/pads 20. Claims 1 and 16 are amended to recite that “... the first region is spaced apart from the plurality of pads....” Claims 1 and 16 are further amended to clarify that the first region (which is recited to extend parallel to the section region) does not itself overlap the plurality of pads, but that extensions of the first region that extend in a second direction overlap/contact the plurality of pads”.
	However, Seong teaches the first region is spaced apart from the connection part 800 (see annotated Fig. 4 below),  and that that extensions of the first region that extend in a Y-direction (second direction) direction overlap the connection part 800 (see annotated Fig. 4 below). see annotated Fig. 20 below, terminal 20. As depicted in annotated figure 20 below the terminals 20 (pads) are disposed in the second non display region). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, Seong’s display device modified by Nakamura’s teachings teach amended claims 1 and 16. 

    PNG
    media_image1.png
    582
    642
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    687
    601
    media_image2.png
    Greyscale















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 16 and 19-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al. (US 20170024060 A1, hereinafter Seong) further in view of Nakamura et al. (US 20140299357 A1, hereinafter Nakamura).

Regarding Claim 1, Seong teaches a display device (see Fig. 1 and Fig. 30-31) comprising: 
a display panel (see Figs. 28, display panel 800 and para. [0160]) including a first substrate (see Figs. 28, first substrate 810 and para. [0159]-[0160] ) and a second substrate (see Fig. 28, second substrate 820 and para. [0159]-[0160]) that are partitioned into a display region (see Fig. 1, Fig. 30, first area AA, and para. [0043]. The first area AA refers to an area on which an image may be displayed and a touch may be sensed) and a non-display region that is disposed outside the display region (see Fig. 1, Fig. 30, second area UA, and para. [0044]-[0045]. The second area UA surrounds the first area AA.  The second area UA is arranged at an outer portion of the first area AA.  An external circuit, which is connected to the wire 300, may be positioned in the second area UA); and 
a touch sensor including a plurality of touch electrodes overlapping the display region (see Figs. 1-2, Fig. 30, first area AA, sensing electrode 200, first electrode 210 and second electrode 220,  para. [0043] and para. [0049]. The first area AA refers to an area on which an image may be displayed and a touch may be sensed) and formed on the second substrate (see Fig. 28 and para. [0160]-[0162]. at least one sensing electrode may be formed on at least one surface of the display panel 800.  That is, at least one sensing electrode may be formed on at least one of the first and second substrates 810 and 820), a plurality of pads formed on the second substrate (see Fig. 2, Fig. 4, connection part 800,second area UA, para. [0056]), and a plurality of touch lines connecting the plurality of pads and the plurality of touch electrodes (see Fig. 2, Fig. 4, wire 300, para. [0044] and para. [0055]-[0057]. the wire 300 is connected to the sensing electrode 200 and the other end of the wire (300) may be provided with a connection part 800 to be connected to the printed circuit board 700),
see annotated Fig. 4 below. As depicted in annotated figure 4 the second non-display region is disposed on the left side of the display region and the first non-display region is disposed on the bottom side of the display region), 
wherein the plurality of pads is disposed in non-display region (see Fig. 2, annotated Fig. 4, connection part 800,second area UA, para. [0056]. As depicted in annotated figure 4 the connection part 800 (pads) is disposed in a non-display region), 
wherein at least some of the plurality of touch lines include a first region having a first width and a second region having a second width that is wider than the first width (see annotated Fig. 4 and para. [0066]-[0068]. the line width of the wire 300 may be gradually decreased as the wire 300 is away from the connection part 800), and 
wherein the first region and the second region extend in a first direction in the second non-display region (see annotated Fig. 4 below, the first region and the second region extend in the y-direction in the second non-display region), wherein the first region is spaced apart from the plurality of pads (see annotated Fig. 4 below. The first region is spaced apart from the connection part 800) and an extension of the first region that connects to the first region and extends in a second direction crossing the first direction overlaps the plurality of pads (see annotated Fig. 4 below, the extension that connect the first region to a region where the connection part  (800) is disposed, extends in the X direction (second direction). As depicted in annotated figure 4 the extension overlaps the connection part 800), and wherein the second region is spaced apart from the plurality of pads in the second direction (see annotated figure 4 below. The first region is spaced apart from the plurality of pads in the x-direction).

    PNG
    media_image2.png
    687
    601
    media_image2.png
    Greyscale
 
	Seong does not explicitly teach wherein the plurality of pads is disposed in the second non-display region, and a sloped region that connects the first region and the second region that extend parallel to each other, wherein the first region and the second region extend in a first direction in the second non-display region,
	However, Nakamura teaches wherein the plurality of pads is disposed in the second non-display region (see annotated Fig. 20 below, terminal 20. As depicted in annotated figure 20 below the terminals 20 (pads) are disposed in the second non display region), and a sloped region that connects the first region and the second region that extend parallel to each other (see annotated Fig. 20 below. Slope region disposed between first and second regions), wherein the first region and the second region extend in a first direction in the second non-display region (see annotated Fig. 20 below as depicted in annotated figure 20 the first and second regions extend in the Y-direction in the second non-display region) .

    PNG
    media_image1.png
    582
    642
    media_image1.png
    Greyscale

Seong and Nakamura are related touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the placement of the pads disclosed by Seong to be on the left side non-display region as disclosed by Nakamura since is just a change in placement of the pads and it has been held that rearranging parts of an invention involves only routine skill in the art. In re 

Regarding Claim 2, Seong and Nakamura teach the display device of claim 1.
Seong further teaches wherein the second region of the at least some of the plurality of touch lines having the second width is closer to the edge of the non-display region than the first region of the at least some of the plurality of touch lines having the first width (see annotated Fig. 4 below. As depicted in annotated figure 4 the wider portion of the wires 300, located in the second region, are closed to the edge of the non-display region that the portion of the wires 300 located in the first region).

    PNG
    media_image3.png
    632
    441
    media_image3.png
    Greyscale

Regarding Claim 3, Seong and Nakamura teach the display device of claim 1.
Seong further teaches wherein the first non-display region has a first length measured from a first edge of the display region to a first edge of the non-display region (see annotated Fig. 4 below, first length L1),
wherein a second non-display region has a second length measured from a second edge of the display region to a second edge of the non-display region, wherein the second length is longer than the first length (see annotated Fig. 4 below, second length L2).

    PNG
    media_image2.png
    687
    601
    media_image2.png
    Greyscale

Regarding Claim 4, Seong and Nakamura teach the display device of claim 3.
Seong further teaches wherein the second region of the at least some of the plurality of touch lines having the second width is disposed in the second non-display region (see annotated Fig. 4 above in claim 3, second region).

Regarding Claim 5, Seong and Nakamura teach the display device of claim 1.
see annotated Fig. 4 below, gap, and para. [0066]-[0068]).

    PNG
    media_image4.png
    697
    430
    media_image4.png
    Greyscale

Regarding Claim 6, Seong and Nakamura teach the display device of claim 5.
Seong further teaches wherein adjacent ones of the at least some of the plurality of touch lines are spaced by a first gap in the first region (see annotated Fig. 4 below, first gap), and the adjacent ones of the at least some of the plurality of touch lines are spaced by a second gap in the second region (see annotated Fig. 4 below, second gap).


    PNG
    media_image5.png
    740
    352
    media_image5.png
    Greyscale
  
Regarding Claim 7, Seong and Nakamura teach the display device of claim 6.
Seong further teaches wherein the second gap is wider than the first gap (see annotated Fig. 4 of claim 6. As depicted in annotated figure 4 the second gap is wider that the first gap).

Regarding Claim 16, Seong teaches a display device (see Fig. 1 and Fig. 30-31) comprising: 
see Figs. 28, display panel 800 and para. [0160]) including a substrate (see Fig. 28, second substrate 820 and para. [0159]-[0160]) that is partitioned into a display region (see Fig. 1, Fig. 30, first area AA, and para. [0043]. The first area AA refers to an area on which an image may be displayed and a touch may be sensed) and a non- display region that is disposed outside the display region (see Fig. 1, Fig. 30, second area UA, and para. [0044]-[0045]. The second area UA surrounds the first area AA.  The second area UA is arranged at an outer portion of the first area AA.  An external circuit, which is connected to the wire 300, may be positioned in the second area UA); and 
a touch sensor including a plurality of touch electrodes overlapping the display region (see Figs. 1-2, Fig. 30, first area AA, sensing electrode 200, first electrode 210 and second electrode 220,  para. [0043] and para. [0049]. The first area AA refers to an area on which an image may be displayed and a touch may be sensed) and formed on the substrate (see Fig. 28 and para. [0160]-[0162]. at least one sensing electrode may be formed on at least one surface of the display panel 800.  That is, at least one sensing electrode may be formed on at least one of the first and second substrates 810 and 820), a plurality of pads formed on the substrate (see Fig. 2, Fig. 4, connection part 800,second area UA, para. [0056]), and a plurality of touch lines connecting the plurality of pads and the plurality of touch electrodes (see Fig. 2, Fig. 4, wire 300, para. [0044] and para. [0055]-[0057]. the wire 300 is connected to the sensing electrode 200 and the other end of the wire (300) may be provided with a connection part 800 to be connected to the printed circuit board 700), 
wherein the non-display region includes a first non-display region disposed at one side of the display region and a second non-display region disposed at another side of the display region (see annotated Fig. 4 below. As depicted in annotated figure 4 the second non-display region is disposed on the left side of the display region and the first non-display region is disposed on the bottom side of the display region), 
wherein the plurality of pads is disposed in a non-display region (see Fig. 2, annotated Fig. 4, connection part 800,second area UA, para. [0056]. As depicted in annotated figure 4 the connection part 800 (pads) is disposed in a non-display region),
wherein at least some of the plurality of touch lines include a first region having a first width and a second region having a second width that is wider than the first width (see annotated Fig. 4 and para. [0066]-[0068]. the line width of the wire 300 may be gradually decreased as the wire 300 is away from the connection part 800), 
wherein the first region and the second region extend in a first direction in the second non-display region (see annotated Fig. 4 below, the first region and the second region extend in the y-direction in the second non-display region), wherein the first region is spaced apart from the plurality of pads (see annotated Fig. 4 below. The first region is spaced apart from the connection part 800) and an extension of the first region that connects to the first region and extends in a second direction crossing the first direction overlaps the plurality of pads (see annotated Fig. 4 below, the extension that connect the first region to a region where the connection part  (800) is disposed, extends in the X direction (second direction). As depicted in annotated figure 4 the extension overlaps the connection part 800), and wherein the second region is spaced apart from the plurality of pads in the second direction (see annotated figure 4 below. The first region is spaced apart from the plurality of pads in the x-direction).

    PNG
    media_image2.png
    687
    601
    media_image2.png
    Greyscale
 
	Seong does not explicitly teach wherein the plurality of pads is disposed in the second non-display region, and a sloped region that connects the first region and the second region that extend parallel to each other.
	However, Nakamura teaches wherein the plurality of pads is disposed in the second non-display region (see annotated Fig. 20 below, terminal 20. As depicted in annotated figure 20 below the terminals 20 (pads) are disposed in the second non display region), and a sloped see annotated Fig. 20 below. Slope region disposed between first and second regions), wherein the first region and the second region extend in a first direction in the second non-display region (see annotated Fig. 20 below as depicted in annotated figure 20 the first and second regions extend in the Y-direction in the second non-display region) .

    PNG
    media_image1.png
    582
    642
    media_image1.png
    Greyscale

Seong and Nakamura are related touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the placement of the pads disclosed by Seong to be on the left side non-display region as disclosed by Nakamura since is just a change in placement of the pads and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Moreover, one of ordinary skill in the art, before the effective filing date 


    PNG
    media_image5.png
    740
    352
    media_image5.png
    Greyscale
Regarding Claim 19, Seong and Nakamura teach the display device of claim 16, wherein adjacent ones of the at least some of the plurality of touch lines are spaced by a first gap in the first region (see annotated Fig. 4 below, first gap), and the adjacent ones of the at least some of the plurality of touch lines are spaced by a second gap in the second region (see annotated Fig. 4 below, second gap).












Regarding Claim 20, Seong and Nakamura teach the display device of claim 19.
Seong further teaches wherein the second gap is wider than the first gap (see annotated Fig. 4 of claim 19. As depicted in annotated figure 4 the second gap is wider that the first gap).

Claims 8-10 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Seong (US 20170024060 A1) in view of  Nakamura (US 20140299357 A1), further in view of Lee et al.  (US 20160147346 A1, hereinafter Lee).

Regarding Claim 8, Seong and Nakamura teach the display device of claim 1.
Seong further teaches a polarizer disposed on the touch sensor wherein the polarizer entirely overlaps the display region (see Fig. 28 and para. [0163]. a polarizing plate disposed at a low portion of the cover substrate 110 may be further included. at least one electrode may be disposed on one surface of the polarizing plate).
Seong and Nakamura do not explicitly teach wherein the polarizer overlaps at least a portion of the non-display region.
However, Lee teaches wherein the polarizer entirely overlaps the display region and overlaps at least a portion of the non-display region (see Fig. 1, polarizer 500 overlaps touch sensor unit 400 and well as display area VA and non-display area PA).
Seong, Nakamura and Lee are related touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display device disclosed by Seong and Nakamura with Lee’s teaching arranging the polarizer to overlap both display and non-display regions, since it would have been obvious to try from a finite number of arrangements known in the art that would have 

Regarding Claim 9, Seong, Nakamura and Lee teach the display device of claim 8.
 	Lee further teaches wherein the second region of the at least some of the plurality of touch lines having the second width entirely overlaps the polarizer (see Fig. 5 in view of Fig. 2. polarizer 500 overlaps touch wires 411 and 421, para. [0106] and para. [0108].  The polarizer 500 is provided to an observer and the touch sensor unit 400 is attached below the same according to an example embodiment so the light reflected from the pattern such as the touch electrode or the touch wire of the touch sensor unit 400 is not viewable by the outside observer).
Seong, Nakamura and Lee are related touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display device disclosed by Seong and Nakamura with Lee’s teaching arranging the polarizer to overlap the touch lines, since it would have been obvious to try from a finite number of arrangements known in the art that would have yield the same predictable result. Moreover, it would have prevent an observer to view external light reflected from wires included in the display panel and touch sensor unit (Lee, para.[0106] and para. [0108]).

Regarding Claim 10,  Seong, Nakamura and Lee teach the display device of claim 8.
Lee further teaches wherein an edge of the polarizer overlaps at least a portion of a sealant (see Fig. 5. The edge of 500 overlaps adhesive 10a), wherein the second substrate is see Fig. 5 and para. [0022]. The touch substrate is between polarizer 500 and adhesive 10a). 
Seong, Nakamura and Lee are related touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display device disclosed by Seong and Nakamura with Lee’s teaching arranging the polarizer to overlap both display and non-display regions, since it would have been obvious to tri from a finite number of arrangements known in the art that would have yield the same predictable result. Moreover, it would have prevent an observer to view external light reflected from wires included in the display panel and touch sensor unit (Lee, para.[0106] and para. [0108]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Seong (US 20170024060 A1) in view of  Nakamura (US 20140299357 A1), further in view of Choi et al. (US 20130106747 A1, hereinafter Choi).

Regarding claim 14, Seong and Nakamura teach the display device of claim 1.
Seong further teaches the second electrode connected to two wires located at opposite ends (see Fig. 2, second electrode 220, wire 300 and para. [0056]).
Seong and Nakamura do not explicitly teach wherein the touch sensor is a double routing type.
However, Choi teaches wherein the touch sensor is a double routing type (see Fig. 3, abstract,  para. [0003] and para. [0069], touch sensors for display devices having a double routing wire structure).


Regarding Claim 15, Seong, Nakamura and Choi teach the display device of claim 14.
Seong further teaches the plurality of touch electrodes include a plurality of touch electrode rows extending in a first direction (see Fig. 2, second electrode 220 and para. [0049])  and a plurality of touch electrode columns extending in a second direction crossing the first direction (see Fig. 2, first electrode 210 and para. [0049]), and each of the plurality of the touch electrode rows is connected to at least two touch lines of the plurality of touch lines (see Fig. 2, second electrode 220, wire 300 and para. [0056]. The second electrode (220) connected to two wires 300 located at opposite ends).
Choi further teaches wherein each of the plurality of the touch electrode rows and/or the touch electrode columns is connected to at least two touch lines of the plurality of touch lines (see Fig. 3, abstract,  para. [0003] and para. [0069],  each of the first and second routing wires has a double routing wire structure in which routing wires are connected with both ends of first and second touch electrode serials, respectively).
Seong, Nakamura and Choi are related touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the touch sensor disclosed by Seong and Nakamura to include double . 

Claims 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Seong (US 20170024060 A1) in view of  Nakamura (US 20140299357 A1), further in view of Kurasawa et al. (US 20160291723 A1, hereinafter Kurasawa).
Regarding Claim 17, Seong and Nakamura teach the display device of claim 16.
Seong further teaches a polarizer disposed on the touch sensor, wherein the polarizer entirely overlaps the display region see Fig. 28 and para. [0163]. a polarizing plate disposed at a low portion of the cover substrate 110 may be further included. at least one electrode may be disposed on one surface of the polarizing plate).
Seong and Nakamura do not explicitly teach wherein the polarizer overlaps at least a portion of the non-display region.
However, Kurasawa teaches wherein the polarizer entirely overlaps the display region and overlaps at least a portion of the non-display region (see Fig. 2 Fig. 4, para. [0061] and para. [0063]-[0064]. The second polarizing plate PL2 overlaps the sensor (SE) composed of electrodes Rx and well as display area DA and frame area FA (wiring area which surrounds the display area DA) as shown in figure 4).
Seong, Nakamura and Kurasawa are related touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display device disclosed by Seong and Nakamura with Kurasawa’s teaching arranging the polarizer to overlap both display and non-display regions, since it would have been obvious to try from a finite number of arrangements known in the art 

Regarding Claim 18, Seong, Nakamura and Kurasawa teach the display device of claim 17.
Kurasawa further teaches wherein the second region of the at least some of the plurality of touch lines having the second width entirely overlaps the polarizer (see annotated Fig. 4, second polarizing plate PL2, leads LN3).

    PNG
    media_image6.png
    678
    596
    media_image6.png
    Greyscale

Seong, Nakamura and Kurasawa are related touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized 

Additional rejections
Claims 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Seong (US 20170024060 A1) in view of  Nakamura (US 20140299357 A1), further in view of  Yoo et al. (US 20160299597 A1, hereinafter Yoo).

Regarding Claim 17, Seong and Nakamura teach the display device of claim 16.
Seong further teaches a polarizer disposed on the touch sensor, wherein the polarizer entirely overlaps the display region see Fig. 28 and para. [0163]. a polarizing plate disposed at a low portion of the cover substrate 110 may be further included. at least one electrode may be disposed on one surface of the polarizing plate).
Seong and Nakamura do not explicitly teach wherein the polarizer overlaps at least a portion of the non-display region.
However, Yoo teaches wherein the polarizer entirely overlaps the display region and overlaps at least a portion of the non-display region (see Figs 1-3, display area DA  para. [0041]-[0042] and para. [0073]-[0075]. As shown in Figure 3 a polarizer 480 is disposed to face the touch sensing layer 440 covering both the display area (DA/TA) and the peripheral area PA which includes touch wiring 411 and 421).


Regarding Claim 18, Seong, Nakamura and Yoo teach the display device of claim 17.
Yoo further teaches  wherein the second region of the at least some of the plurality of touch lines having the second width entirely overlaps the polarizer (see Figs 1-3, display area DA  para. [0041]-[0042] and para. [0073]-[0075]. As shown in Figure 3 a polarizer 480 is disposed to face the touch sensing layer 440 covering both the display area (DA/TA) and the peripheral area PA which includes touch wiring 411 and 421).
Seong, Nakamura and Yoo are related touch sensing devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the display device disclosed by Seong and Nakamura with Yoo’s teaching arranging the polarizer to overlap both display and non-display regions, since it would have been obvious to try from a finite number of arrangements known in the art that would have yield the same predictable result. Moreover, the polarizer may enhance the display device's display of the color black of the by blocking reflected light from the touch electrodes and touch wiring (Yoo para. [0075]).
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160070394 A1- Van Ostrand et al. -  Touch panel with interconnect routes that have a shape and a width that varies based on the constraints within the bezel area for a given location including the number of interconnect routes in that location (see Figs. 10A-10B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        3/1/2022